 

Exhibit 10.11

 

EXECUTION VERSION

 



 

  

March 12, 2019

 

MC INCOME PLUS FINANCING SPV LLC,
as Pledgor

 

MONROE CAPITAL INCOME PLUS CORPORATION,

as Collateral Manager

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
as Secured Party

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Securities Intermediary

 

ACCOUNT CONTROL AGREEMENT

 



 

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I INTERPRETATION 1       ARTICLE II APPOINTMENT OF
SECURITIES INTERMEDIARY 2       ARTICLE III THE SECURED ACCOUNTS 2       ARTICLE
IV THE SECURITIES INTERMEDIARY 5       ARTICLE V INDEMNITY; LIMITATION ON
DAMAGES; EXPENSES; FEES 9       ARTICLE VI REPRESENTATIONS AND AGREEMENTS 10    
  ARTICLE VII ADVERSE CLAIMS 11       ARTICLE VIII TRANSFER 11       ARTICLE IX
TERMINATION 12       ARTICLE X MISCELLANEOUS 12       ARTICLE XI NOTICES 13    
  ARTICLE XII GOVERNING LAW AND JURISDICTION 14       ARTICLE XIII DEFINITIONS
14       LIMITED RECOURSE; NO BANKRUPTCY PETITION 14

 

 -i-

 

 

ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of March 12, 2019, among
MC INCOME PLUS FINANCING SPV LLC (the “Pledgor”), MONROE CAPITAL INCOME PLUS
CORPORATION (the “Collateral Manager”), U.S. BANK NATIONAL ASSOCIATION, as
collateral agent (in such capacity, the “Collateral Agent”) on behalf of the
Secured Parties to the Revolving Credit and Security Agreement defined below (in
such capacity, the “Secured Party”) and U.S. BANK NATIONAL ASSOCIATION, as
securities intermediary (in such capacity, the “Securities Intermediary”).

 

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

INTERPRETATION

 

Section 1.          (a)          Definitions. The terms defined in Section 13
will have the meanings therein specified for the purpose of this Agreement. In
addition, all terms used herein which are defined in the Revolving Credit and
Security Agreement, dated as of the date hereof (the “Revolving Credit and
Security Agreement”), among the Pledgor, as Borrower, the Collateral Manager,
KeyBank National Association, as administrative agent, the Collateral Agent,
U.S. Bank National Association, as collateral administrator and as document
custodian, or in Article 8 or Article 9 of the UCC and which are not otherwise
defined herein are used herein as so defined.

 

(b)          Rules of Construction. Unless the context otherwise clearly
requires: (i) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (ii) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (iii) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iv) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(v) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (vi) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (vii) the words “herein,” “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, and
(viii) all references herein to Sections and Schedules shall be construed to
refer to Sections of, and Schedules to, this Agreement.

 

 

 

 

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

 

Section 2.          Each of the Pledgor and the Secured Party hereby appoints
the Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment.

 

ARTICLE III

THE SECURED ACCOUNTS

 

Section 3.          (a)          Establishment of Secured Accounts. The
Securities Intermediary acknowledges and agrees that, at the direction and on
behalf of the Pledgor, it has established and is maintaining on its books and
records, in the name of the Pledgor subject to the lien of the Secured Party,
the following: (i) the securities accounts designated as the “Collection
Account” with account number 191779-300 (such account, together with any
replacements thereof or substitutions therefor, the “Collection Account”), (ii)
the interest collection subaccount designated as the “Interest Collection
SubAccount (Dollars)” with account number 191779-201 (such account, together
with any replacements thereof or substitutions therefore, the “Interest
Collection SubAccount”), (iii) the principal collection subaccount designated as
the “Principal Collection SubAccount (Dollars)” with account number 191779-202
(such account, together with any replacements thereof or substitutions
therefore, the “Principal Collection SubAccount”), (iv) the payment account
designated as the “Payment Account” with account number 191779-200 (such
account, together with any replacements thereof or substitutions therefore, the
“Payment Account”), and (v) the custodial account designated as the “Custodial
Account (Dollars)” with account number 191779-700 (such account, together with
any replacements thereof or substitutions therefore, the “Custodial Account” and
together with the Collection Account, the Interest Collection SubAccount, the
Principal Collection SubAccount and the Payment Account, the “Secured
Accounts”).

 

-2-

 

 

(b)          Status of Secured Accounts; Treatment of Property as Financial
Assets; Relationship of Parties. The Securities Intermediary hereby agrees with
the Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC), (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC), provided that nothing herein shall require the
Securities Intermediary to credit to the Secured Accounts or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) an asset
in the nature of a general intangible (as defined in Section 9-102(a)(42) of the
UCC) or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC), and (iii) each Secured Account and any rights or
proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Revolving Credit and Security Agreement. The
Pledgor and Secured Party hereby direct the Securities Intermediary, subject to
the terms of this Agreement, to identify the Secured Party on its books and
records as the “entitlement holder” (as defined in Section 8-102(a)(7) of the
UCC) with respect to each Secured Account and the property held therein and the
Securities Intermediary agrees to do the same. Notwithstanding any term hereof
or elsewhere to the contrary, it is hereby expressly acknowledged that (a)
interests in bank loans or participations (collectively “Loan Assets”) may be
acquired and delivered by the Pledgor to the Securities Intermediary from time
to time which are not evidenced by, or accompanied by delivery of, a security
(as that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(4a) of the UCC), and may be evidenced solely by
delivery to the Securities Intermediary of a facsimile or other electronic copy
of an assignment agreement (“Loan Assignment Agreement”) in favor of the Pledgor
as assignee, (b) any such Loan Assignment Agreement (and the registration of the
related Loan Assets on the books and records of the applicable obligor or bank
agent) shall be registered in the name of the Pledgor, and (c) any duty on the
part of the Securities Intermediary with respect to such Loan Asset (including
in respect of any duty it might otherwise have to maintain a sufficient quantity
of such Loan Asset for purposes of UCC Section 8-504) shall be limited to the
exercise of reasonable care by the Securities Intermediary in the physical
custody of any such Loan Assignment Agreement that may be delivered to it. It is
acknowledged and agreed that the Securities Intermediary is not under a duty to
examine underlying credit agreements or loan documents to determine the validity
or sufficiency of any Loan Assignment Agreement (and shall have no
responsibility for the genuineness or completeness thereof), or for the
Pledgor’s title to any related Loan Asset.

 

(c)          The Securities Intermediary will, by book-entry notation, promptly
credit to the applicable Secured Account all property to be credited thereto
pursuant to the Revolving Credit and Security Agreement.

 

(d)          Form of Securities, Instruments, etc. All securities and other
financial assets credited to any Secured Account that are in registered form or
that are payable to or to the order of shall be (i) registered in the name of,
or payable to or to the order of, the Securities Intermediary, (ii) indorsed to
or to the order of the Securities Intermediary or in blank, or (iii) credited to
another securities account maintained in the name of the Securities
Intermediary; and in no case will any financial asset credited to any Secured
Account be registered in the name of, or payable to or to the order of, the
Pledgor or any other person or indorsed to or to the order of the Pledgor or any
other person, except to the extent the foregoing have been specially indorsed to
or to the order of the Securities Intermediary or in blank.

 

(e)          Securities Intermediary’s Jurisdiction. The Securities Intermediary
agrees that, for the purposes of the UCC, its “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) shall be the
State of New York.

 

(f)          Conflicts with other Agreements. The Securities Intermediary agrees
that, if there is any conflict between this Agreement (or any portion thereof)
and any other agreement (whether now existing or hereafter entered into)
relating to any Secured Account, the provisions of this Agreement shall prevail.

 

-3-

 

 

(g)          No Other Agreements. The Securities Intermediary hereby confirms
and agrees that:

 

(i)          other than this Agreement and all other account forms required by
the Securities Intermediary (collectively, the “Account Agreement”), there are
no other agreements entered into between the Securities Intermediary and the
Pledgor with respect to any Secured Account or any financial asset or security
entitlement credited thereto;

 

(ii)         other than the Account Agreement, it has not entered into, and
until the termination of this Agreement will not enter into, any other agreement
with any other Person (including the Pledgor) relating to any Secured Account
and/or any financial asset or security entitlement thereto (A) pursuant to which
it has agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person, or (B) with respect to the
creation or perfection of any other security interest in any Secured Account or
any financial asset or security entitlement credited thereto; and

 

(iii)         it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor or the Secured
Party purporting to limit or condition the obligation of the Securities
Intermediary to comply with entitlement orders as set forth in Section 3(h).

 

(h)          Transfer Orders, Standing Instructions.

 

(i)          The Pledgor, the Collateral Manager, the Secured Party, the
Administrative Agent and the Securities Intermediary each agree that if at any
time a Responsible Officer of the Securities Intermediary shall receive an
“entitlement order” (within the meaning of Section 8-102(a)(8) of the New York
UCC) or any other order originated by the Secured Party and relating to any
Secured Account or any financial assets or security entitlements credited
thereto (collectively, a “Transfer Order”), the Securities Intermediary shall
comply with such Transfer Order without further consent by the Pledgor (or the
Collateral Manager on its behalf) or any other Person.

 

(ii)         At any time prior to the delivery to and receipt by the Securities
Intermediary of a Notice of Exclusive Control, the Securities Intermediary shall
comply with each Transfer Order it receives from the Pledgor (or the Collateral
Manager on its behalf) without the further consent of the Secured Party or any
other Person.

 

(iii)        Upon the opening of business on the Business Day immediately
following the Business Day on which a Notice of Exclusive Control is actually
received by the Securities Intermediary in accordance with the notice
requirements hereunder, and until such Notice of Exclusive Control is withdrawn
or rescinded by the Secured Party in writing, the Securities Intermediary shall
not comply with any instructions it receives from the Pledgor and shall act
solely upon Transfer Orders received from the Secured Party.

 

(iv)        The Secured Party and the Administrative Agent hereby agrees with
the Pledgor that it shall not deliver a Notice of Exclusive Control or Transfer
Order except after the occurrence and during the continuation of an Event of
Default.

 

-4-

 

 

ARTICLE IV

THE SECURITIES INTERMEDIARY

 

Section 4.          (a)          Performance of Duties. The Securities
Intermediary may execute any of the powers hereunder or perform any of its
duties hereunder directly or by or through agents, attorneys or employees,
provided that the Securities Intermediary shall not be responsible for any
misconduct or negligence on the part of any non-Affiliated agent or
non-Affiliated attorney appointed by it with due care. The Securities
Intermediary shall be entitled to consult with counsel selected with due care
and to act in reliance upon the written opinion of such counsel concerning
matters pertaining to its duties hereunder, and shall not be liable for any
action taken or omitted to be taken by it in good faith in reliance upon and in
accordance with the advice or opinion of such counsel. Except as expressly
provided herein, the Securities Intermediary shall not be under any obligation
to exercise any of the rights or powers vested in it by this Agreement at the
request or direction of the Pledgor, the Collateral Manager, the Secured Party,
the Administrative Agent or any other Person.

 

(b)          No Change to Secured Accounts. Without the prior written consent of
the Pledgor and, so long as any Obligations remain unpaid, the Secured Party and
the Administrative Agent, the Securities Intermediary will not change the
account number or designation of any Secured Account.

 

(c)          Certain Information. The Securities Intermediary shall promptly
notify the Pledgor and the Secured Party if a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim against any
portion or all of the property credited to any Secured Account. The Securities
Intermediary will send copies of all statements, confirmations and other
correspondence relating to each Secured Account (and/or any financial assets
credited thereto) simultaneously to the Pledgor and the Secured Party. The
Securities Intermediary will furnish to the Secured Party and the Pledgor, upon
written request, an account statement with respect to each Secured Account.

 

(d)          Subordination. In the event that the Securities Intermediary has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any of the Secured Accounts, or any financial asset credited
thereto, the Securities Intermediary hereby subordinates any such security
interest therein to the security interest of the Collateral Agent in the Secured
Accounts, in all property credited thereto and in all security entitlements with
respect to such property. Without limitation of the foregoing, the Securities
Intermediary hereby subordinates to such security interest of the Collateral
Agent any and all statutory, regulatory, contractual or other rights now or
hereafter existing in favor of the Securities Intermediary over or with respect
to any Secured Account, all property credited thereto and all security
entitlements to such property (including (i) any and all contractual rights of
set-off, lien or compensation, (ii) any and all statutory or regulatory rights
of pledge, lien, set-off or compensation, (iii) any and all statutory,
regulatory, contractual or other rights to put on hold, block transfers from or
fail to honor instructions of the Pledgor with respect to any Secured Account,
or (iv) any and all statutory or other rights to prohibit or otherwise limit the
pledge, assignment, collateral assignment or granting of any type of security
interest in any Secured Account), except the Securities Intermediary may set off
(i) the face amount of any checks that have been credited to any Secured Account
but are subsequently returned unpaid because of uncollected or insufficient
funds and (ii) reversals or cancellations of payment orders and other electronic
fund transfers.

 

-5-

 

 

(e)          Limitation on Liability. The Securities Intermediary shall not have
any duties or obligations except those expressly set forth herein and shall
satisfy those duties expressly set forth herein so long as it acts without gross
negligence, willful misconduct or bad faith. Without limiting the generality of
the foregoing, the Securities Intermediary shall not be subject to any fiduciary
or other implied duties, and the Securities Intermediary shall not have any duty
to take any discretionary action or exercise any discretionary powers. None of
the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection herewith unless such act or omission constituted
gross negligence, willful misconduct or bad faith, or (ii) for any action taken
or omitted to be taken by the Securities Intermediary in accordance with the
terms hereof at the express direction of the Secured Party. In addition, the
Securities Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in any Secured Account, or holding amounts
uninvested in such accounts, pursuant to the terms of this Agreement. The
liabilities of the Securities Intermediary shall be limited to those expressly
set forth in this Agreement. The Securities Intermediary shall not be liable for
any action a Responsible Officer of the Securities Intermediary takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder. The Securities Intermediary shall not be deemed to
have notice or knowledge of any Event of Default unless a Responsible Officer of
the Securities Intermediary has actual knowledge thereof or unless written
notice thereof is received by a Responsible Officer of the Securities
Intermediary. For the avoidance of doubt, to the extent permitted by applicable
law, the Securities Intermediary shall not be responsible for complying with
Section 8-505(a) of the UCC. With the exception of this Agreement (and relevant
terms used herein and expressly defined in the Revolving Credit and Security
Agreement), the Securities Intermediary is not responsible for or chargeable
with knowledge of any terms or conditions contained in any agreement referred to
herein, including, but not limited to, the Revolving Credit and Security
Agreement. The Securities Intermediary shall in no event be liable for the
application or misapplication of funds by any other person, or for the acts or
omissions of any other person (including, without limitation, those of the
Pledgor). The Securities Intermediary shall not be bound to make any
investigation into the facts or matters stated in any certificate, report or
other document.

 

(f)          Reliance. The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, opinion, report, certificate, consent, statement, instrument,
document or other writing including, but not limited to, an electronic mail
communication delivered to the Securities Intermediary under or in connection
with this Agreement and in good faith believed by it to be genuine and to have
been signed or sent by the proper Person. The Securities Intermediary may
consult with legal counsel, independent accountants and other experts selected
by it with due care, and shall not be liable for any action taken or not taken
by the Securities Intermediary in good faith and in accordance with the advice
of any such counsel, accountants or experts.

 

-6-

 

 

(g)          Court Orders, etc. If at any time the Securities Intermediary is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects any
Secured Account (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Secured Account or any financial asset in any Secured Account),
the Securities Intermediary is authorized to take such action as legal counsel
of its own choosing advises appropriate to comply therewith; and if the
Securities Intermediary complies with any such judicial or administrative order,
judgment, decree, writ or other form of judicial or administrative process, the
Securities Intermediary will not be liable to any of the parties hereto or to
any other person or entity even though such order, judgment, decree, writ or
process may be subsequently modified or vacated or otherwise determined to have
been without legal force or effect.

 

(h)          Successor Securities Intermediary.

 

(i)            Merger. Any Person into whom the Securities Intermediary may be
converted or merged, or with whom it may be consolidated, or to whom it may sell
or transfer its trust or other business and assets as a whole or substantially
as a whole, or any Person resulting from any such conversion, sale, merger,
consolidation or transfer to which the Securities Intermediary is a party, shall
(provided it is otherwise qualified to serve as the Securities Intermediary
hereunder) be and become a successor Securities Intermediary hereunder and be
vested with all of the powers, immunities, privileges and other matters as was
its predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(ii)          Resignation. The Securities Intermediary and any successor thereto
may at any time resign by giving forty-five (45) days’ written notice by
registered, certified or express mail to the Secured Party, the Administrative
Agent and the Pledgor; provided that such resignation shall take effect only
upon the date which is the later of the effective date of the appointment of a
successor Securities Intermediary acceptable to the Secured Party, the
Administrative Agent and the Pledgor, as evidenced by their written consent and
the acceptance in writing by such successor Securities Intermediary of such
appointment and of its obligation to perform its duties hereunder in accordance
with the provisions hereof. Subject to the preceding sentence, if on the
45th day after written notice of resignation is delivered by a resigning party
as described above no successor party or temporary successor Securities
Intermediary has been appointed in accordance herewith, the resigning party may
petition a court of competent jurisdiction in New York City for the appointment
of a successor.

 

(i)          Compensation and Reimbursement. The Pledgor agrees: (i) to pay to
the Securities Intermediary from time to time, reasonable compensation for all
services rendered by it hereunder; and (ii) to reimburse the Securities
Intermediary upon its request for all reasonable out-of-pocket expenses,
disbursements and advances incurred or made by the Securities Intermediary in
accordance with any provision of, or carrying out its duties and obligations
under, this Agreement (including the compensation and fees and the reasonable
out-of-pocket expenses and disbursements of its agents, experts, any independent
accountants and counsel), except any expense, disbursement or advance as may be
attributable to gross negligence, fraud, bad faith or willful misconduct on the
part of the Securities Intermediary. Notwithstanding anything to the contrary
provided herein, all amounts payable by the Pledgor to the Securities
Intermediary under this Agreement shall be payable only in accordance with, and
subject to, Section 9.01(a) of the Revolving Credit and Security Agreement.

 

-7-

 

 

(j)          Securities Intermediary and their Affiliates. U.S. Bank National
Association and any of its affiliates providing services in connection with the
transactions contemplated in the Facility Documents shall have only the duties
and responsibilities expressly provided in its various capacities and shall not,
by virtue of it or any Affiliate acting in any other capacity be deemed to have
duties or responsibilities other than as expressly provided with respect to each
such capacity. U.S. Bank National Association (or its Affiliates), in its
various capacities in connection with the transactions contemplated in the
Facility Documents, including as Securities Intermediary, may enter into
business transactions, including the acquisition of investment securities as
contemplated by the Facility Documents, from which it and/or such Affiliates may
derive revenues and profits in addition to the fees stated in the various
Facility Documents, without any duty to account therefor.

 

(k)          Force Majeure. In no event shall the Securities Intermediary be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Securities Intermediary shall use
reasonable best efforts which are consistent with accepted practices in the
banking industry to maintain performance and, if necessary, resume performance
as soon as practicable under the circumstances

 

(l)          Perfection. The Securities Intermediary shall have no
responsibility or liability for (i) preparing, recording, filing, re-recording
or refiling any financing statement, continuation statement, document,
instrument or other notice in any public office at any time or times, (ii) the
correctness of any such financing statement, continuation statement, document or
instrument or other such notice, (iii) taking any action to perfect or maintain
the perfection of any security interest granted to the Secured Party or
otherwise, or (iv) the validity or perfection of any such lien or security
interest.

 

(m)          Facsimile and Electronic Transmissions. The Securities Intermediary
agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods, provided that any person providing such
instructions or directions shall provide to the Securities Intermediary an
incumbency certificate listing such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Pledgor elects to give the Securities
Intermediary e-mail or facsimile instructions (or instructions by a similar
electronic method), the Securities Intermediary’s understanding of such
instructions shall be deemed controlling. The Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Securities Intermediary’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. Each of the Pledgor and the Collateral Manager
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Securities Intermediary, including
without limitation the risk of the Securities Intermediary acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.

 

-8-

 

 

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

Section 5.          (a)          Indemnity. (i)  Subject to Section 5(a)(ii),
the Pledgor hereby indemnifies and holds harmless the Securities Intermediary,
its Affiliates and their respective officers, directors, employees,
representatives and agents (collectively referred to for the purposes of this
Section 5(a) as the Securities Intermediary), against any loss, claim, damage,
expense or liability (including the costs and expenses (including the reasonable
out-of-pocket fees and disbursements of counsel) of defending against any claim
of liability), or any action in respect thereof, to which the Securities
Intermediary may become subject, whether commenced or threatened, insofar as
such loss, claim, damage, expense, liability or action arises out of or is based
upon the execution, delivery, performance or enforcement of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the fraud, bad faith, gross negligence or willful misconduct of the
Securities Intermediary, and shall reimburse the Securities Intermediary
promptly upon demand for any reasonable and documented out-of-pocket legal or
other expenses reasonably incurred by the Securities Intermediary in connection
with investigating or preparing to defend or defending against or appearing as a
third party witness in connection with any such loss, claim, damage, expense,
liability or action as such expenses are incurred (collectively, the “Losses”).
No provision of this Agreement shall require the Securities Intermediary to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. The obligations of the Pledgor under this
clause (a) are referred to as the “Securities Intermediary Indemnity”. The
provisions of this section will survive the termination of this Agreement and
the resignation or removal of the Securities Intermediary.

 

(ii)         The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the Priority of Payments
set forth in the Revolving Credit and Security Agreement and shall survive the
termination of this Agreement and the resignation or removal of the Securities
Intermediary.

 

(iii)        Without limiting the foregoing, after the delivery of a Notice of
Exclusive Control, the Lenders agree to indemnify and hold harmless the
Securities Intermediary and its directors, officers, employees and agents, from
and against any and all Losses incurred in connection with this Agreement or the
Accounts (except to the extent due to the Securities Intermediary’s bad faith,
willful misconduct or gross negligence) and the Securities Intermediary shall be
entitled to the benefit of the indemnities in Section 12.04 of the Revolving
Credit and Security Agreement to the same extent as the Collateral Agent;
provided that such Losses shall not have been reimbursed by the Pledgor.

 

-9-

 

 

(b)          Expenses and Fees. The Pledgor shall be responsible for, and hereby
agrees to pay, all reasonable out-of-pocket costs and expenses incurred by the
Securities Intermediary in connection with the establishment and maintenance of
each Secured Account, including the Securities Intermediary’s reasonable
out-of-pocket fees and expenses, any reasonable out-of-pocket costs or expenses
incurred by the Securities Intermediary as a result of conflicting claims or
notices involving the parties hereto, including the reasonable fees and expenses
of its external legal counsel, and all other reasonable out-of-pocket costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement including reasonable out-of-pocket fees and costs
of agents, experts and attorneys, whether or not such enforcement includes the
filing of a lawsuit. Notwithstanding anything to the contrary provided herein,
all amounts payable by the Pledgor to the Securities Intermediary under this
Agreement shall be payable only in accordance with, and subject to, Section
9.01(a) of the Revolving Credit and Security Agreement.

 

(c)          No Consequential Damages. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Securities Intermediary be
liable for special, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Securities Intermediary has been advised of such loss or damage and regardless
of the form of action.

 

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

 

Section 6.          The Securities Intermediary represents to and agrees with
the Pledgor and the Secured Party that:

 

(a)          Status. It is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.

 

(b)          Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

 

(c)          Obligations Binding. Its obligations under this Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

-10-

 

 

(d)          Waiver of Setoffs. The Securities Intermediary hereby expressly
waives any and all rights of setoff that such party may otherwise at any time
have under Applicable Law with respect to any Secured Account except as
otherwise set forth herein.

 

(e)          Ordinary Course. The Securities Intermediary, in the ordinary
course of its business, maintains securities accounts for others and is acting
in such capacity in respect of any Secured Account.

 

(f)          Comply with Duties. The Securities Intermediary will comply at all
times with the duties of a “securities intermediary” under Article 8 of the UCC.

 

(g)          Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

 

(h)          Consents. All governmental and other consents that are required to
have been obtained by the Securities Intermediary with respect to the execution,
delivery and performance by the Securities Intermediary of this Agreement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with.

 

ARTICLE VII

ADVERSE CLAIMS

 

Section 7.          Except for the claims and interest set forth in this
Agreement, no Responsible Officer of the Securities Intermediary actually knows
of any claim to, or interest in, any Secured Account or in any “financial asset”
(as defined in Section 8-102(a) of the UCC) credited thereto. If a Responsible
Officer of the Securities Intermediary with direct responsibility for
administration of this Agreement has actual knowledge of or receives written
notice that any Person asserts or seeks to assert a lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Secured Account or in any financial
asset carried therein, the Securities Intermediary will promptly notify the
Pledgor thereof (and the Pledgor shall promptly notify the Secured Party
thereof).

 

ARTICLE VIII

TRANSFER

 

Section 8.          Neither this Agreement nor any interest or obligation in or
under this Agreement may be transferred (whether by way of security or
otherwise) by any party without the prior written consent of each other party.
Any purported transfer that is not in compliance with this Section 8 will be
void.

 

-11-

 

 

ARTICLE IX

TERMINATION

 

Section 9.          The rights and powers granted herein to the Secured Party
have been granted in order to perfect its security interest in each Secured
Account and the financial assets credited thereto, are powers coupled with an
interest and will be affected neither by the bankruptcy of the Pledgor nor by
the lapse of time. The obligations of the Securities Intermediary hereunder
shall continue in effect until the earlier of (a) that date upon which the
security interest of the Secured Party in each Secured Account has been
terminated, and (b) that date on which the Secured Party releases or terminates
its security interest in each Secured Account.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.         (a)          Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

 

(b)          Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile or other electronic transmission), executed by each of the parties
hereto.

 

(c)          Survival. All representations and warranties made in this Agreement
or in any certificate or other document delivered pursuant to or in connection
with this Agreement shall survive the execution and delivery of this Agreement
or such certificate or other document (as the case may be) or any deemed
repetition of any such representation or warranty. In addition, the rights of
the Securities Intermediary under Sections 4 and 5, and the obligations of the
Pledgor under Section 5, shall survive the termination of this Agreement.

 

(d)          Benefit of Agreement. Subject to Section 8, this Agreement shall be
binding upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.
The Securities Intermediary acknowledges and consents to the assignment of this
Agreement by the Pledgor to the Collateral Agent for the benefit of the Secured
Parties under the Revolving Credit and Security Agreement.

 

(e)          Counterparts. This Agreement (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile transmission and e-mail correspondence), each of which
will be deemed an original.

 

(f)           No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

-12-

 

 

(g)          Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

(h)          Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective expectations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

(i)          No Agency. Notwithstanding anything that may be construed to the
contrary, it is understood and agreed that the Securities Intermediary is not,
nor shall it be considered to be, an agent, of the Secured Party. In addition,
the Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

 

(j)          Payments by Pledgor. Any amounts required to be paid pursuant to
this Agreement by the Pledgor shall be paid or caused to be paid by the Pledgor
to the applicable Person on the Payment Date following such Person’s demand
therefor in accordance with Section 9.01 of the Revolving Credit and Security
Agreement, provided that such demand is made no later than two (2) Business Days
prior to the applicable Payment Date.

 

(k)          Non-Petition. The Securities Intermediary hereby agrees not to
institute against, or join, cooperate with or encourage any other Person in
instituting against, the Pledgor any bankruptcy, reorganization, receivership,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under federal or state bankruptcy or similar laws until at least one
year and one day, or if longer the applicable preference period then in effect
plus one day, after the payment in full of the Advances and the termination of
all Commitments under the Revolving Credit and Security Agreement. The
provisions of this Section 10(k) shall survive the termination of this
Agreement.

 

ARTICLE XI

NOTICES

 

Section 11.         (a)          Effectiveness. Any notice or other
communication in respect of this Agreement may be given in any manner set forth
in Section 16.02 of the Revolving Credit and Security Agreement.

 

-13-

 

 

(b)          Change of Addresses. Any party hereto may by written notice to each
other party hereto, change the address or facsimile number at which notices or
other communications are to be given to it hereunder.

 

ARTICLE XII

GOVERNING LAW AND JURISDICTION

 

Section 12.         (a)          Governing Law. This Agreement, each Secured
Account and any matter arising among the parties under or in connection with
this Agreement or any Secured Account, will be governed by and construed in
accordance with the laws of the State of New York.

 

(b)          Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement or any matter among the parties arising under or in
connection with this Agreement (“Proceedings”), each party irrevocably:
(i) submits to the non-exclusive jurisdiction of the courts of the State of
New York and the United States District Court located in the Borough of
Manhattan in New York City, and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes either party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c)          Waiver of Jury Trial Right. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that any other party would not, in the
event of a Proceeding, seek to enforce the foregoing waiver, and
(ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph (c).

 

ARTICLE XIII

DEFINITIONS

 

Section 13.         As used in this Agreement:

 

“Agreement” has the meaning specified in the Recitals.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

-14-

 

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary by the Secured Party in accordance with Section 11(a)
stating that the Secured Party is exercising exclusive control over the Secured
Accounts.

 

“Person” means any natural person or legal entity, including with out limitation
any corporation, partnership, limited liability company, statutory or common law
trust, or governmental entity or unit.

 

“Pledgor” has the meaning specified in the Recitals.

 

“Proceedings” has the meaning specified in Section 12(b).

 

“Responsible Officer” means any officer or other Person who is authorized to act
for the Securities Intermediary in matters relating to, and binding upon, the
Securities Intermediary and who has direct responsibility for the administration
of this Agreement.

 

“Revolving Credit and Security Agreement” has the meaning specified in
Section 1(a).

 

“Secured Accounts” has the meaning specified in Section 3(a).

 

“Secured Party” has the meaning specified in the Recitals.

 

“Securities Intermediary” has the meaning specified in the Recitals.

 

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

-15-

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

  Pledgor:       MC INCOME PLUS FINANCING SPV LLC       By: Monroe Capital
Income Plus Corporation, as Designated Manager         By:       Name:    
Title:         Collateral Manager:       MONROE CAPITAL INCOME PLUS CORPORATION
        By:       Name:     Title:

 

[Signature Page to Account Control Agreement]

 

 

 

 

  Secured Party:       U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent      
  By:       Name:     Title:         Securities Intermediary:       U.S. BANK
NATIONAL ASSOCIATION, as Securities Intermediary         By:       Name:    
Title:

 

[Signature Page to Account Control Agreement]

 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:       KEYBANK NATIONAL ASSOCIATION,   as
Administrative Agent       By:     Name:     Title:  

 

[Signature Page to Account Control Agreement]

 

 

